NOTE: This order is nonprecedential.


Wniteb ~tate% ([ourt of ~peaI%
    for tbe jfeberaI ([irruit

      NSK CORPORATION, NSK LTD.,
         AND NSK EUROPE LTD.,
              Plaintiffs-Appellees,
                      AND

FAG ITALIA, S.P.A., SCHAEFFLER GROUP USA,
    INC., SCHAEFFLER KG, THE BARDEN
      CORPORATION, AND THE BARDEN
          CORPORATION (U.K.) LTD.,
          Plaintiffs-Cross Appellants,
                      AND

        JTEKT CORPORATION AND
      KOYO CORPORATION OF U.S.A.,
              Plaintiffs-Appellees,
                      AND

     SKF AEROENGINE BEARINGS UK
           AND SKF USA INC.,
          Plaintiffs-Cross Appellants,
                       v.
              UNITED STATES,
             Defendant-Appellant,
                      AND

          THE TIMKEN COMPANY,
             Defendant-Appellant.
NSK CORP v. US                                            2
                 2011-1362, -1382, -1383, -1454


   Appeals from the United States Court ofInternational
Trade in consolidated case nos. 06-CV-0334, 06-CV-0335,
      and 06-CV-0336, Judge Judith M. Barzilay.


    Before NEWMAN, SCHALL, and DYK, Circuit Judges.
NEWMAN, Circuit Judge.
                          ORDER
    Timken Company moves for a stay, pending appeal, of
the judgment of the United States Court of International
Trade. Timken states that SKF Aeroengine Bearings UK,
SKF USA Inc., FAG Italia, S.P.A., Schaeffler Group USA,
Inc., Schaeffler KG, the Barden Corporation, and the
Barden Corporation (U.K.) Ltd. do not oppo"e. JTEK
Corporation, Koyo Corporation of U.S.A., NSK Corpora-
tion, NSK Ltd., and NSK Europe Ltd. oppose. Timken
also states that the United States consents to the motion,
but the government did not itself file separate papers.
     The power to stay a judgment pending appeal is part
of a court's "'traditional equipment for the administration
of justice .... Nken v. Holder, 129 S.Ct. 1749, 1757 (2009)
(citing Scripps-Howard Radio, Inc. v. FCC, 316 U.S. 4, 9-
10 (1942)). A stay, however, is not a matter of right but
instead an exercise of judicial discretion. Nken, 129 S.Ct.
at 1761. The party requesting a stay bears the burden of
showing that the circumstances justify an exercise of that
discretion based on consideration of four factors, the first
two of which are the most critical: (1) whether the stay
applicant has made a strong showing that he is likely to
succeed on the merits; (2) whether the applicant will be
irreparably injured absent a stay; (3) whether issuance of
the stay will substantially injure the other parties inter-
ested in the proceeding; and (4) where the public interest
lies. Hilton v. Braunskill, 481 U.s. 770, 776 (1987).
3                                            NSK CORP v. US

    As a result of the International Trade Commission's
final negative injury determination, by statute, Commerce
must revoke the antidumping duty order regarding the
subject ball bearings in suit. 19 U.S.C. § 1675(d)(2).
While Timken requests that this court stay the effect of
this directive, the United States Court of International
Trade in denying the same relief explained that Timken's
alleged harm with regard to upcoming third sunset review
appears to be merely "speculative." Given § 1675(d)(2)'s
clear directive and the standard of review on appeal,
without prejudicing the ultimate disposition of this case
by a merits panel, we conclude based upon the papers
submitted that Timken has not established the requisite
likelihood of success and sufficient irreparable harm
necessary to obtain a stay of the Court of International
Trade's judgment pending appeal.
    Accordingly,
    IT Is ORDERED THAT:
   The motion for a stay, pending appeal, of the judg-
ment ofthe Court ofInternational Trade is denied.
                                  FOR THE COURT


    JUt 62m1                       /s/ Jan Horbaly
          Date                    Jan Horbaly
                                  Clerk
cc: Eric P. Salonen, Esq.
    David A.J. Goldfine, Esq.                FILED
                                    U.S. COURT OF APPEALS FOR
    Claudia Burke, Esq.               THE FEDERAL CIRCUIT
    Matthew P. Jaffe, Esq.
    Herbert C. Shelley, Esq.             JUl 062011
    Max F. Schutzman, Esq.
    Neil R. Ellis, Esq.                    JAN HORBAlY
                                              CLERK
    s23